Lumpkin, J.
1. An application for the writ of mandamus alleged, that a county treasurer had issued a check on a bank, payable to the order of a named person, for a stated amount; that the payee indorsed it, and another bank paid it in the ordinary course of business; that the paying bank had no notice that it was not a good and binding cheek *313of the county, and relied on the fact that it was the treasurer’s check in buying- it; that the bank on which it was drawn refused payment, and the treasurer also refused to pay the amount of the check, although he had in his bonds a sufficient amount of the funds of the county to do so. Held, that such application alleged no facts sufficient to show that the county funds were liable for the payment of the check so issued, or that it was the duty of the treasurer to pay it therefrom; and the application was properly dismissed on demurrer.
April 13, 1910.
Petition for mandamus. Before Judge Littlejohn. Sumter superior court.
June 22, 1909.
Shipp & Sheppard, for plaintiff. J. A. Tlixon, for defendant.
2. A county treasurer has no authority to liquidate claims against a county. The decisions in Neal Loan & Banking Co. v. Chastain, 121 Ga. 500 (49 S. E. 618), and Shannon v. Reynolds, 78 Ga. 760 (3 S. E. 653), relating to county warrants duly issued, do not apply to the present case. Judgment affirmed.

All the Justices concur.